Citation Nr: 0701068	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to entitlement to Department of Veterans Affairs (VA) 
compensation benefits. 


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The appellant had active service from June 1982 to January 
1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 administrative decision 
of the VA Regional Office (RO) in Waco, Texas, which 
determined that the appellant was barred from eligibility to 
VA compensation benefits. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant was discharged from active service in 
January 1985, under other than honorable conditions as a 
result of willful and persistent misconduct.

3.  There is no evidence showing that the Department of the 
Navy has upgraded the appellant's discharge.

4.  There is no evidence showing that the appellant was 
insane at the time of the offenses that resulted in his 
discharge under conditions other than honorable. 


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits.  38 U.S.C.A. § 5303 (West 2002); 38 
C.F.R. § 3.12 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a February 2004 letter, VA informed the appellant that VA 
would make a decision about the character of his military 
service and his eligibility for VA benefits.  VA notified the 
appellant of what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
informed the appellant to send evidence to support his story 
and to tell VA about the events that led to his discharge.  
After consideration of the contents of the letter, the Board 
finds that the RO substantially satisfied the requirement 
that the appellant be advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As the appellant's appeal 
deals with his basic eligibility for benefits and not the 
merits of his service-connection claim, the Board finds that 
the requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are not applicable.  Thus, the Board finds 
that VA met its duty to notify the appellant of his rights 
and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the February 2004 letter was 
issued before the May 2004 administrative decision, which 
denied the benefit sought on appeal; and, thus, the notice 
was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
appellant's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the appellant and that no further action is necessary to meet 
the requirements of the VCAA.

The appellant asserted that his character of discharge was 
not dishonorable and should not bar him from pursuing service 
connection for a back disability incurred in service.  The 
appellant further asserted that, although he was given an 
other than honorable discharge due to misconduct, noted on 
his DD Form 214 as due to drug abuse, VA can not fairly 
determine that his other than honorable discharge was due to 
willful and persistent misconduct.  The appellant 
acknowledged that he made poor decisions and had disciplinary 
issues, but asserted that he was a good sailor and that his 
entire period of service could not be considered to be 
dishonorable.  The appellant has not asserted that he was 
insane, but did note that he possessed impaired judgment, at 
times, during his service.

The record indicates that the appellant had several 
disciplinary problems during his service.  In January 1983, 
the appellant had unauthorized leave of 23 hours.  Further, 
in July 1983, a civil court found the appellant guilty of 
disorderly conduct and contempt of court.  Also in December 
1983, the appellant was found to have wrongfully used 
marijuana.  The appellant was also cited for having 
unlawfully had possession of an alcoholic liquor and 
separately cited for wrongful use of a controlled substance 
and an unauthorized absence in July 1984.  In August 1984, 
the appellant was found to have assaulted a superior petty 
officer by strangling him, was disrespectful in language 
toward a superior petty officer, failed to obey lawful 
orders, and willfully soiled another's uniform.   In November 
1984, the appellant appeared before an administrative 
discharge board.  The administrative discharge board found 
that the appellant had committed a pattern of misconduct due 
to drug abuse and unanimously recommended an other than 
honorable discharge.  The record shows that subsequent to the 
appellant's hearing he was found to be in possession of six 
marijuana cigarettes and later was apprehended wrongfully 
appropriating a personal radio, which belonged to a shipmate. 

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  See 38 
C.F.R. § 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  See 38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under 
honorable conditions is binding on the VA as to the character 
of discharge.  See 38 C.F.R. § 3.12(a). 

A discharge because of willful and persistent misconduct is 
considered to have been issued under dishonorable conditions.  
A discharge based on willful and persistent misconduct 
includes a discharge under other than honorable conditions if 
that discharge was given for more than a minor offense.  See 
38 C.F.R. § 3.12(d)(4).  A discharge or release from service 
under dishonorable conditions is a bar to the payment of 
benefits unless, however, it is found that the person was 
insane at the time of committing the offenses causing the 
discharge.  See 38 C.F.R. § 3.12(b).

Given the evidence as outlined above, the Board finds that 
the appellant's discharge was for more than a minor offense.  
As outline above, the appellant was cited for offenses 
throughout the majority of his period of service, not only 
for offenses related to drug abuse but also involving 
disobeying orders and disrespecting his superior officers, 
and after his administrative discharge, wrongfully 
appropriating a shipmate's property. A complete review of the 
appellant's service records reflect a pattern of misconduct 
that is deemed both willful and persistent.  

As noted, the appellant has not asserted that he was insane 
at the time of the offenses.  Although the appellant noted 
various defenses and reasons for his disciplinary problems, 
the Board finds that the evidence clearly shows that the 
veteran's other than honorable discharge was due to willful 
and persistent misconduct and there are no defenses other 
than insanity that provides an exception to the bar to VA 
compensation benefits that willful and persistent misconduct 
creates.  In addition, although the record indicates that the 
appellant has sought to have his discharge upgraded by the 
Department of Navy, there is no indication that the 
Department of the Navy has upgraded the character of the 
appellant's discharge.  Consequently, the Board finds that 
the character of the appellant's discharge is dishonorable 
based upon willful and persistent misconduct and that, as a 
result, he is not eligible for VA compensation benefits.


ORDER

Eligibility for VA compensation benefits is denied based upon 
the character of the appellant's discharge 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


